


Exhibit 10.02

 

XCEL ENERGY INC. NONQUALIFIED PENSION PLAN

 

(2009 Restatement)

 

First effective December 18, 1980

 

--------------------------------------------------------------------------------


 

XCEL ENERGY INC. NONQUALIFIED PENSION PLAN

 

(2009 Restatement)

 

TABLE OF CONTENTS

 

SECTION 1  INTRODUCTION

1

 

1.1

Restatement of Plan

1

 

1.2

Definitions

2

 

 

1.2.1

Actuarial Equivalent

2

 

 

1.2.2

Affiliate

2

 

 

1.2.3

Beneficiary

2

 

 

1.2.4

Beneficiary Designation Form

3

 

 

1.2.5

Committee

3

 

 

1.2.6

Effective Date

3

 

 

1.2.7

Employer

3

 

 

1.2.8

Excess Plan Participant

3

 

 

1.2.9

Participant

3

 

 

1.2.10

Plan

3

 

 

1.2.11

Plan Statement

3

 

 

1.2.12

Plan Year

3

 

 

1.2.13

Principal Sponsor

3

 

 

1.2.14

Qualified Pension Plan

3

 

 

1.2.15

Qualified Pension Plan Benefit

4

 

 

1.2.16

Separation from Service

4

 

 

1.2.17

Spouse

4

 

 

1.2.18

Top Hat Participant

5

 

 

1.2.19

Trust

5

 

 

1.2.20

Trust Fund

5

 

 

1.2.21

Trustee

5

 

1.3

Rules of Interpretation

5

 

 

 

 

SECTION 2  PARTICIPATION

7

 

2.1

Participation

7

 

2.2

Cessation of Eligibility

7

 

 

 

 

SECTION 3  BENEFIT

8

 

3.1

Nonqualified Pension Plan Benefit of Traditional and Pension Equity Plan Top Hat
Participants

8

 

3.2

Nonqualified Pension Plan Benefit of Account Balance Plan Top Hat Participants

8

 

3.3

Nonqualified Pension Plan Benefit of Excess Plan Participants

8

 

i

--------------------------------------------------------------------------------


 

 

3.4

No Duplication of Benefits

9

 

 

 

 

SECTION 4  DISTRIBUTION

10

 

4.1

Time and Form of Payment

10

 

4.2

Death or Change in Control

10

 

 

4.2.1

Death

10

 

 

4.2.2

Change in Control

10

 

4.3

Withholding of Taxes

10

 

4.4

Acceleration of Payments

10

 

 

4.4.1

Payment of Employment Taxes or Income Taxes

10

 

 

4.4.2

Payment upon Income Inclusion under Code

10

 

 

4.4.3

Conflicts of Interest

11

 

 

4.4.4

Termination of Plan

11

 

4.5

Delay of Payments

11

 

4.6

Application for Payment

11

 

4.7

Designation of Beneficiaries

11

 

 

4.7.1

Right

11

 

 

4.7.2

Failure of Designation

12

 

 

4.7.3

Definitions

12

 

 

4.7.4

Special Rules

12

 

 

4.7.5

Facility

13

 

4.8

Payment Obligations of Participating Employers

14

 

4.9

SERP Participants

14

 

 

 

 

SECTION 5  UNFUNDED PLAN

15

 

5.1

Establishment of Trust

15

 

5.2

Funding and Location of Trust

15

 

5.3

Interrelationship of the Plan and the Trust

15

 

5.4

Distributions From the Trust

15

 

5.5

Spendthrift Provision

15

 

 

 

 

SECTION 6  AMENDMENT AND TERMINATION

16

 

6.1

Amendment

16

 

6.2

Termination

16

 

 

6.2.1

Dissolution or Bankruptcy

16

 

 

6.2.2

Discretionary Termination

16

 

 

 

 

 

SECTION 7  DETERMINATIONS — RULES AND REGULATIONS

17

 

7.1

Determinations

17

 

7.2

Rules and Regulations

17

 

7.3

Method of Executing Instruments

17

 

ii

--------------------------------------------------------------------------------


 

 

7.4

Claims and Review Procedure

17

 

 

7.4.1

Initial Claim

17

 

 

7.4.2

Notice of Initial Adverse Determination

17

 

 

7.4.3

Request for Review

18

 

 

7.4.4

Claim on Review

18

 

 

7.4.5

Notice of Adverse Determination for Claim on Review

18

 

7.5

Rules and Regulations

19

 

 

7.5.1

Adoption of Rules

19

 

 

7.5.2

Specific Rules

19

 

7.6

Deadline to File Claim

20

 

7.7

Exhaustion of Administrative Remedies

20

 

7.8

Deadline to File Legal Action

20

 

7.9

Knowledge of Fact by Participant Imputed to Beneficiary

21

 

7.10

Information Furnished by Participants

21

 

7.11

Overpayments

21

 

 

 

 

SECTION 8  PLAN ADMINISTRATION

22

 

8.1

Principal Sponsor

22

 

 

8.1.1

Officers

22

 

 

8.1.2

Chief Executive Officer

22

 

8.2

Committee

22

 

 

8.2.1

Appointment and Removal

22

 

 

8.2.2

Automatic Removal

22

 

 

8.2.3

Authority

22

 

 

8.2.4

Majority Decisions

23

 

8.3

Limitation on Authority

23

 

 

8.3.1

Generally

23

 

 

8.3.2

Trustee

23

 

8.4

Conflict of Interest

24

 

8.5

Dual Capacity

24

 

8.6

Administrator

24

 

8.7

Service of Process

24

 

8.8

Administrative Expenses

24

 

 

 

 

SECTION 9  DISCLAIMERS

25

 

9.1

Term of Employment

25

 

9.2

Source of Payment

25

 

9.3

Delegation

25

 

 

 

 

ADDENDUM A  Section 415 Excess Benefit Plan Benefit

26

 

iii

--------------------------------------------------------------------------------


 

XCEL ENERGY INC. NONQUALIFIED PENSION PLAN

 

(2009 Restatement)

 


SECTION 1


 


INTRODUCTION


 

1.1                               Restatement of Plan.  Effective January 1,
1950, Xcel Energy Inc. (formerly Northern States Power Company) established the
NSP Pension Plan.  Since its establishment, the NSP Pension Plan has been
restated several times.  The NSP Pension Plan was most recently restated in its
entirety as of January 1, 2000, and was renamed as the “Xcel Energy Pension
Plan” as of August 10, 2000 and was most recently restated as of January 1,
2002.

 

As of December 18, 1980, Northern States Power Company established the NSP
Deferred Compensation Plan.  The NSP Deferred Compensation Plan was restated in
its entirety as of January 1, 1992 (the “NSP 1992 Plan”).  The purposes of the
NSP 1992 Plan were to provide additional retirement benefits to a select group
of management and highly compensated employees by allowing participants to elect
to defer current income by making pretax contributions to the plan.  In
addition, section 9(F) of the NSP 1992 Plan provided certain employees an
additional benefit intended to restore to them promised benefits under the NSP
Pension Plan that could not be provided due to the limitations imposed by
Internal Revenue Code (“Code”) section 401(a)(17).

 

Effective as of November 1, 1988, Northern States Power Company established the
NSP Excess Benefit Plan.  The NSP Excess Benefit Plan was renamed as the “Xcel
Energy Excess Benefit Plan” as of August 10, 2000.  One of the purposes of the
Xcel Energy Excess Benefit Plan was to provide eligible employees with those
benefits that they would have received under the Xcel Energy Pension Plan
(formerly, the “Northern States Power Company Pension Plan”), but for the
limitations of Code section 415 as permitted by section 3(36) of the Employee
Retirement Income Security Act (“ERISA”).

 

As of January 1, 2000, Northern States Power Company adopted the NSP
Nonqualified Deferred Compensation Plan (2000 Statement).

 

As of August 2000, Northern States Power Company and New Century Energies, Inc.
(“NCE”) merged to become Xcel Energy Inc. (the “Principal Sponsor”).

 

Following that merger, the NSP Nonqualified Deferred Compensation Plan (2000
Statement) was renamed the Xcel Energy Inc. Nonqualified Deferred Compensation
Plan.  In 2002, the Xcel Energy Inc. Nonqualified Deferred Compensation Plan was
restated as the “Xcel Energy Inc. Nonqualified Deferred Compensation Plan (2002
Restatement)” and all benefits previously payable to participants under the NCE
Nonqualified Plans and the benefits previously payable to Participants under
section 8 of the NSP 1992 Plan (the “Regular Deferred Compensation Account”),
including amounts credited to such account pursuant to Sections 9(B), 9(D) and
9(E) of the NSP 1992 Plan (a participant’s “ESOP make-up”, “FINC account” and
“grandfathered

 

1

--------------------------------------------------------------------------------


 

incentive benefit” respectively, if any), were transferred to and became payable
to participants pursuant to the terms of the Xcel Energy Inc. Nonqualified
Deferred Compensation Plan (2002 Restatement).

 

At the same time, a portion of the NSP 1992 Plan was restated to become the Xcel
Energy Inc. Nonqualified Pension Plan (2002 Restatement).  The purpose of the
2002 Restatement was to provide certain of the benefits promised to a select
group of management and highly compensated participants under the Xcel Energy
Pension Plan and the Xcel Energy Inc. Non-bargaining Pension Plan (South) (2002
Restatement) without regard to the limitations imposed by Code section
401(a)(17), subject to the limitations provided in such restatement, but without
duplication of benefits.  The benefits provided under such restatement (and this
2009 Restatement thereof) are to be provided in full satisfaction of any similar
benefits provided to participants under section 9(F) of the NSP 1992 Plan,
Article III of the Xcel Energy Excess Benefit Plan, and any similar nonqualified
supplemental retirement plan of the former NCE or its affiliates (said plans
being collectively referred to herein as the “Former Nonqualified Plans”) other
than benefits provided a select group of management or highly compensated
employees pursuant to the terms of the New Century Energies Supplemental
Executive Retirement Plan (as adopted effective January 1, 1998) and as renamed
the “Xcel Energy Supplemental Executive Retirement Plan” as of August 10, 2000.

 

In addition, Addendum A of the 2002 Restatement was and is intended to be an
“excess benefit plan” maintained by the Principal Sponsor solely for the purpose
of providing benefits for certain employees in excess of the limitations on
benefits imposed by Code section 415.  Such Addendum is intended to be
considered a “separable part” of this Plan and is intended to provide certain
employees with the benefits previously provided under Article III of the Xcel
Energy Excess Benefit Plan that provided supplemental pension benefits.

 

Effective January 1, 2009, this Plan is again amended and restated and to cause
the Plan to be compliant with Section 409A of the Internal Revenue Code of 1986,
as amended, and the guidance issued thereunder. During the period from and after
January 1, 2005 through the effective date of this restatement, the Plan has
been operated in good faith compliance with IRS Notice 2005-1, proposed and
final regulations under Code Section 409A and other applicable guidance.

 

1.2                               Definitions.  When the following terms are
used herein with initial capital letters, they shall have the following
meanings:

 

1.2.1                      Actuarial Equivalent – a benefit of equivalent value
computed on the basis of the factors and assumptions of the Qualified Pension
Plan in which the Participant participated at the time of his or her Separation
from Service.

 

1.2.2                      Affiliate – A business entity that is at least 50%
owned or affiliated in ownership with the Principal Sponsor, as defined in
regulations issued under Section 409A of the Code.

 

1.2.3                      Beneficiary – as to a Top Hat Participant, a person
designated by a Top Hat Participant (or automatically by operation of this Plan
Statement) to receive all or a part of the Top Hat Participant’s benefit in the
event of the Top Hat Participant’s death prior to full distribution thereof.  As
to an Excess Plan Participant, a person designated by the Excess Plan
Participant to receive all or part of the Excess Plan Participant’s benefit
under the Qualified Plan in which the Excess Plan Participant participated or is
such Excess Plan

 

2

--------------------------------------------------------------------------------


 

Participant’s Beneficiary as automatically determined by operation of such
Qualified Plan.  A person shall not be considered a Beneficiary until the death
of the Participant.

 

1.2.4                      Beneficiary Designation Form – the form prescribed by
the Committee upon which a Top Hat Participant may designate a Beneficiary.

 

1.2.5                      Committee – a Committee appointed pursuant to
Section 8.

 

1.2.6                      Effective Date – the original effective date of the
Plan was December 18, 1980.  The effective date of this restatement is
January 1, 2009, except as otherwise provided herein.

 

1.2.7                      Employer – the Principal Sponsor and any business
entity that is an Affiliate of the Principal Sponsor as employing employees that
are eligible participate in this Plan or for whom benefits are provided under
Addendum A hereof.

 

1.2.8                      Excess Plan Participant - A Participant whose benefit
under this Plan is determined solely by reference to Section 3.3.

 

1.2.9                      Participant – an employee of the Employer who is
eligible to participate in this Plan as a Top Hat Participant because his
benefit under the Qualified Pension Plan is limited by Code section 401(a)(17),
or who is an employee whose benefit under the Qualified Pension Plan is limited
solely by application of Code section 415 and whose benefit under this Plan is
determined solely by reference to Section 3.3 hereof (an “Excess Plan
Participant”).  No employee is presumed or automatically eligible to participate
in this Plan as a Top Hat Participant.  An employee who has become a Participant
shall be considered to continue as a Participant in the Plan until the date of
the Participant’s death or, if earlier, the date when the Participant is no
longer employed by an Employer or an Affiliate and upon which the Participant
(or Beneficiary of a surviving Participant) no longer has any benefit under the
Plan.  When used herein, the term “Participant” shall refer collectively to
Excess Plan Participants and Top Hat Participants, unless the context clearly
requires otherwise.

 

1.2.10                Plan – the nonqualified defined benefit pension program
maintained by the Principal Sponsor established for the benefit of Participants
eligible to participate therein, as set forth in this Plan Statement.  The Plan
shall be referred to as the “Xcel Energy Inc. Nonqualified Pension Plan (2009
Restatement).

 

1.2.11                Plan Statement – this document entitled “XCEL ENERGY INC.
NONQUALIFIED PENSION PLAN (2009 Restatement).

 

1.2.12                Plan Year – the calendar year.

 

1.2.13                Principal Sponsor – Xcel Energy Inc., a Minnesota
corporation.

 

1.2.14                Qualified Pension Plan – the Xcel Energy Inc. Pension Plan
(North) and the Xcel Energy Inc. Non-bargaining Pension Plan (South), and any
amendments, restatements, or successor plans thereto.

 

3

--------------------------------------------------------------------------------


 

1.2.15                Qualified Pension Plan Benefit – a Participant’s benefit
under a Qualified Pension Plan applicable to him or her, but not including any
Retirement Spending Account benefit or any Social Security Supplement as those
terms are defined in the Qualified Pension Plan.

 

1.2.16                Separation from Service – means:

 

(a)                                 An Employee’s death, retirement or other
termination of employment, from the Employer and all Affiliates.  A Separation
from Service shall not be considered to have occurred and the Participant’s
employment relationship is treated as continuing while the Participant is on
military leave, sick leave, or other bona fide leave of absence if such period
of leave does not exceed 6 months or, if longer, so long as the Participant’s
right to reemployment is provided by statute or by contract.  If the period of
leave exceeds 6 months and such reemployment rights are not provided, then the
Participant is deemed to have a termination of employment as of the first date
immediately following such 6-month period.

 

(b)                                A termination of employment will occur as of
a specified date if the facts and circumstances indicate that (1) the Employer
and the Participant reasonably anticipated that no further services would be
performed after that date or (2) the level of bona fide services the Participant
would perform after that date (whether as an employee or an independent
contractor) would permanently decrease to 20% or less of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of such services, if less than 36 months).

 

(c)                                 A Participant is presumed to (1) have
incurred a termination of employment from the Employer and all Affiliates where
the level of bona fide services the Participant performs after such date
decreases to a level equal to 20% or less of the average level of services
performed by the Participant over the immediately preceding 36-month period (on
the full period of such services, if less than 36 months); and (2) not to have
incurred a termination of employment from the Employer and all Affiliates where
the level of bona fide services the Participant performs after such date
continues at a level equal to 50% or more of the average level of services
performed by the Participant over the immediately preceding 36-month period (or
the full period of such services, if less than 36 months).  These presumptions
can be rebutted by showing that the Employer and the Participant reasonably
anticipated that there either would or would not have been a Separation from
Service in accordance with paragraph (b).

 

(d)                                In the case of a Participant who is an
independent contractor, Separation from Service means the expiration of the
contract (or, as applicable, all contracts) under which services are performed
for the Employer or any Affiliate if the expiration constitutes a good faith and
complete termination of the contractual relationship.

 

1.2.17                Spouse – the person to whom a Participant is legally
married on the earlier of:

 

(a)                                 the date as of which the Participant’s
benefit payments are scheduled to begin; or

 

(b)                                the date of the Participant’s death;

 

4

--------------------------------------------------------------------------------


 

and to whom the Participant has been legally married for at least 12 consecutive
months on the date of the Participant’s death.

 

1.2.18                Top Hat Participant – A Participant who is a member of a
select group of management or highly compensated employees whose benefit is
determined under the provisions of Section 3.1 or Section 3.2.

 

1.2.19                Trust – the Trust agreement for the Plan, if any,
established by the Principal Sponsor pursuant to Section 5.

 

1.2.20                Trust Fund – the fund or funds, if any, established by the
Principal Sponsor pursuant to Section 5.

 

1.2.21                Trustee – that person or entity, if any, which shall have
been appointed by the Principal Sponsor to hold the assets of any Trust created
pursuant to Section 5.

 

1.3                               Rules of Interpretation.  The following
rules shall apply for purposes of interpreting this Plan.

 

1.3.1                      An individual shall be considered to have attained a
given age on such individual’s birthday for that age (and not on the day
before).  Individuals born on February 29 in a leap year shall be considered to
have their birthdays on February 28 in each year that is not a leap year.

 

1.3.2                      Whenever appropriate, words used herein in the
singular may be read in the plural, or words used herein in the plural may be
read in the singular; the masculine may include the feminine; and the words
“hereof,” “herein” or “hereunder” or other similar compounds of the word “here”
shall mean and refer to this entire Plan document and not to any particular
paragraph or section of this Plan document unless the context clearly indicates
to the contrary.

 

1.3.3                      If, under the rules of this Plan, an election, form
or other document (whether in written or electronic form) must be filed with or
received by the Committee, it must be actually received by the Committee or its
agent to be effective.  The determination of whether or when an election, form
or other document has been received by the Committee shall be made by the
Committee on the basis of what documents are acknowledged by the Committee to be
in its actual possession without regard to any “mailbox rule” or similar rule of
evidence.  The absence of a document in the Committee’s records and files shall
be conclusive and binding proof that the document was not received.

 

1.3.4                      The titles given to the various sections of this Plan
document are inserted for convenience of reference only and are not part of this
Plan document, and they shall not be considered in determining the purpose,
meaning or intent of any provision hereof.

 

1.3.5                      This Plan shall be construed and this Plan shall be
administered to create an unfunded plan providing deferred compensation to a
select group of management or highly compensated employees so that it is exempt
from the requirements of Parts 2, 3 and 4 of Title I of the Employee Retirement
Income Security Act of 1974 (ERISA) and qualifies for a form of simplified,
alternative compliance with the reporting and disclosure requirements of Part 1
of Title I of ERISA.  It is further intended that this Plan shall satisfy the
conditions for a deferral of income under the Code including but not limited

 

5

--------------------------------------------------------------------------------


 

to the provisions of Code Section 409A and in a manner that will not cause a
Participant to be liable for the payment of interest and tax penalties which may
be imposed under Code Section 409A.  If any provision of this Plan may be
susceptible to more than one interpretation or to an interpretation that may
result in the Plan’s failing to satisfy Code Section 409A, such provision shall
be applied as construed in a manner that is consistent with the provisions of
such Code section.

 

1.3.6                      This document has been executed and delivered in the
State of Minnesota and has been drawn in conformity to the laws of that State
and shall, subject to the foregoing, be construed and enforced in accordance
with the laws of the State of Minnesota.

 

6

--------------------------------------------------------------------------------

 


SECTION 2


 


PARTICIPATION


 

2.1                                Participation. An employee (other than
employee whose employment terms are subject to a collective bargaining
agreement) of an Employer who is a member of a select group of management or
highly compensated employees shall become a Participant in this Plan if his or
her benefit under the applicable Qualified Pension Plan is limited by Code
Section 401(a)(17) or whose benefit under the Plan is determined solely be
reference to Section 3.3 hereof.

 

2.2                                Cessation of Eligibility.  If, during a Plan
Year, a Participant ceases to satisfy the criteria that qualified him as a
Participant (including, for this purpose, the requirement that such individual
be a member of a select group of management or highly compensated employees (as
that expression is used in ERISA)), his accruals under the Plan shall continue
for the rest of such Plan Year and shall then cease.  Such employee shall,
however, remain a Participant in the Plan until his benefit (if any) is
distributed from the Plan.

 

7

--------------------------------------------------------------------------------


 


SECTION 3


 


BENEFIT


 

3.1                                Nonqualified Pension Plan Benefit of
Traditional and Pension Equity Plan Top Hat Participants.  The benefit of a Top
Hat Participant whose Qualified Pension Plan Benefit is determined under either
a traditional benefit formula or a pension equity benefit formula shall, at such
Top Hat Participant’s Separation from Service, be equal to (a) - (b) multiplied
by (c) as follows:

 

(a)                                  the Top Hat Participant’s Qualified Pension
Plan Benefit determined without regard to the limitations imposed by Code
sections 401(a)(17) and 415, and determined as if such Top Hat Participant’s
compensation under the Qualified Pension Plan had, for Plan Years prior to
January 1, 2002, included compensation that the Top Hat Participant deferred to
a nonqualified deferred compensation plan of the Employer,

 

minus

 

(b)                                 the Top Hat Participant’s actual Qualified
Pension Plan Benefit, and

 

multiplied by

 

(c)                                  a percentage equal to that percentage which
the Top Hat Participant is vested in his or her benefit under a Qualified
Pension Plan at the time of his or her Separation from Service.

 

3.2                                Nonqualified Pension Plan Benefit of Account
Balance Plan Top Hat Participants. A Top Hat Participant whose Qualified Pension
Plan benefit is determined by reference to the account balance formula thereof
shall, effective for Plan Years beginning on and after January 1, 2002, earn a
benefit under this Plan equal to (a) — (b) multiplied by (c), as follows:

 

(a)                                  The account balance credits (and interest
thereon) that would have been credited to the account of a Top Hat Participant
under the Qualified Pension Plan if the limitations imposed by Code sections
401(a)(17) and 415 had been disregarded,

 

minus

 

(b)                                 The account balance credits (and interest
thereon) actually credited to such Top Hat Participant’s account under the
Qualified Pension Plan for such period, and

 

multiplied by

 

(c)                                  A percentage equal to that percentage which
the Top Hat Participant is vested in his or her benefit under a Qualified
Pension Plan at the time of his or her Separation from Service.

 

3.3                                Nonqualified Pension Plan Benefit of Excess
Plan Participants.  The Nonqualified Pension Plan benefits of an Excess Plan
Participant shall be determined as provided in Addendum A.

 

8

--------------------------------------------------------------------------------


 

3.4                                No Duplication of Benefits.  It is the intent
that this Plan shall supplement, but not duplicate, the benefits provided
Participants under the Qualified Pension Plan.  This Plan shall be interpreted
consistently with those intentions.

 

9

--------------------------------------------------------------------------------


 


SECTION 4


 


DISTRIBUTION


 

4.1                                Time and Form of Payment.  A Participant’s
benefit shall be paid in a single lump sum cash payment as of the first day of
the seventh month following the Participant’s Separation from Service.
Notwithstanding the foregoing, the benefit of a Top Hat Participant whose
Qualified Pension Plan Benefit is determined by reference to the account balance
formula under the Qualified Pension Plan shall be paid in a single lump sum cash
payment as of the first day of the seventh month following the later of the
Participant’s Separation from Service or attainment of age 55.

 

4.2                                Death or Change in Control.  Notwithstanding
the foregoing, a Participant’s benefit shall be paid before the date specified
in Section 4.1, above, pursuant to the following rules:

 

4.2.1                      Death.  Payment of the Participant’s benefit shall be
made to the Participant’s Beneficiary in a single cash lump sum within the
90-day period following the Participant’s death.

 

4.2.2                      Change in Control.  Each Participant’s benefit shall
be paid to him in a single cash lump sum within 90 days of the occurrence of a
change in ownership or control of an Employer, or a change in the ownership of a
substantial portion of the assets of an Employer, as such terms are defined and
in a manner consistent with the provisions of Code Section 409A and Treasury
Regulation Section 1.409A-3(i)(5).

 

4.3                                Withholding of Taxes.  The benefits payable
under this Plan shall be subject to the deduction of any federal, state, or
local income taxes, Federal Insurance Contributions Act (FICA), FUTA or other
taxes that are required to be withheld from such payments by applicable laws and
regulations.

 

4.4                                Acceleration of Payments.  Notwithstanding
the preceding provisions of this Section 4, the Committee, in its sole
discretion, may decide to accelerate payments under the Plan prior to the times
set forth above in accordance with Treas. Reg. Section 1.409A-3(j)(4).  If
payments are made to or on behalf of a Participant in accordance with this
Section 4.4, then any payments that would otherwise be made under this Plan at
any later date shall be reduced by the payments so made.  Payments that may be
made in accordance with this Section shall include, but shall not be limited to,
payments made under the following circumstances:

 

4.4.1                      Payment of Employment Taxes or Income Taxes. 
Payments may be made at the time required by applicable law, for the payment or
withholding of FICA tax imposed under Code Section 3101, Section 3121(a) and
Section 3121(v)(2) or federal, state, local or foreign tax obligations arising
from participation in the Plan provided distributions are limited to the amounts
of such tax obligations.

 

4.4.2                      Payment upon Income Inclusion under Code
Section 409A.  If this Plan fails to meet the requirements of Code Section 409A,
the amount of a Participant’s benefit that is required to be included in the
income of the affected Participant due to such failure shall be paid to such
Participant in a single lump sum.

 

10

--------------------------------------------------------------------------------


 

4.4.3                      Conflicts of Interest.  Each Participant’s benefit
shall be paid at such time and to the extent permitted by Treas. Reg.
Section 1.409A-3(j)(4)(iii) in connection with ethics agreements with the
Federal government and applicable Federal, state, local or foreign ethics or
conflicts of interest laws.

 

4.4.4                      Termination of Plan.  Each Participant’s benefit
shall be paid to him upon termination of the Plan to the extent provided in
Section 6.

 

4.5                                Delay of Payments.  Notwithstanding the
foregoing provisions of this Section 5, the payment of any benefit under this
Plan may be postponed to the extent permitted under the provisions of Code
Section 409A and related regulations, but if such payment is described in (a) or
(b), below, then all payments to similarly situated Participants shall be
treated in the same manner.  The types of delays that are permitted include, but
are not limited to, the following:

 

(a)                                  If the Employer reasonably determines that
if a payment were made as scheduled the Employer’s deduction with respect to
such payment would not be permitted under Code §162(m), then the Employer may
unilaterally delay the payment of such benefit provided such payment is made
either during the first calendar year in which the Employer reasonably
anticipates that such deduction will not be barred by application of Code
§162(m), or, if later, during the period beginning on the date of the
Participant’s Separation from Service and ending on the later of the last day of
the calendar in year in which such Separation from Service occurred or the 15th
day of the third month following the Participant’s Separation from Service.

 

(b)                                 If the Employer reasonably anticipates that
the payment of a benefit would violate Federal securities laws or other
applicable law, the Employer may cause the Plan to delay payment of a
Participant’s benefit until such time as the Employer reasonably anticipates
that the payment of such benefit will not cause such violation.

 

(c)                                  A payment may be delayed to the extent that
the Committee reasonably determines that payment will jeopardize the Employer’s
ability to continue as a going concern, provided that payment is made during the
first calendar year in the payment would not have such effect;

 

(d)                                 A payment may be delayed to the extent that
the Committee reasonably determines that due to circumstances beyond the control
of the Participant the calculation of the amount of the Participant’s payment is
not administratively practicable, provided that payment is made during the first
calendar year in which the calculation of the payment amount is administratively
practicable.

 

4.6                                Application for Payment.  The Administrator
may prescribe from time to time the information to be submitted by a Participant
or Beneficiary of a deceased Participant in connection with commencing a
distribution from the Plan.

 

4.7                                Designation of Beneficiaries.

 

4.7.1                      Right to Designate.  Each Top Hat Participant may
designate upon a Beneficiary Designation Form furnished by and filed with the
Committee, one or more primary Beneficiaries or alternative Beneficiaries to
receive all or a specified part of such Top Hat Participant’s benefit in the
event of such Top Hat Participant’s death.  The Top Hat

 

11

--------------------------------------------------------------------------------


 

Participant may change or revoke any such designation from time to time without
notice to or consent from any Beneficiary.  No such designation, change or
revocation shall be effective unless executed by the Top Hat Participant and
received by the Committee during the Top Hat Participant’s lifetime.

 

4.7.2                      Failure of Designation.  If a Top Hat Participant:

 

(a)                                  fails to designate a Beneficiary,

 

(b)                                 designates a Beneficiary and thereafter
revokes such designation without naming another Beneficiary, or

 

(c)                                  designates one or more Beneficiaries and
all such Beneficiaries so designated fail to survive the Top Hat Participant,

 

such Top Hat Participant’s benefit, or the part thereof as to which such Top Hat
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Top Hat Participant and (except in the case of surviving issue) in
equal shares if there is more than one member in such class surviving the Top
Hat Participant:

 

Top Hat Participant’s surviving Spouse

 

Top Hat Participant’s surviving issue per stirpes and not per capita

 

Top Hat Participant’s surviving parents

 

Top Hat Participant’s surviving brothers and sisters

 

Representative of Top Hat Participant’s estate

 

4.7.3                      Definitions.  When used herein and, unless the Top
Hat Participant has otherwise specified in the Top Hat Participant’s Beneficiary
designation, when used in a Beneficiary designation, “issue” means all persons
who are lineal descendants of the person whose issue are referred to, including
legally adopted descendants and their descendants but not including illegitimate
descendants and their descendants; “child” means an issue of the first
generation; “per stirpes” means in equal shares among living children of the
person whose issue are referred to and the issue (taken collectively) of each
deceased child of such person, with such issue taking by right of representation
of such deceased child; and “survive” and “surviving” mean living after the
death of the Top Hat Participant.

 

4.7.4                      Special Rules.  Unless the Top Hat Participant has
otherwise specified in his or her Beneficiary designation, the following
rules shall apply:

 

(a)                                  If there is not sufficient evidence that a
Beneficiary was living at the time of the death of the Participant, it shall be
deemed that the Beneficiary was not living at the time of the death of the Top
Hat Participant.

 

12

--------------------------------------------------------------------------------


 

(b)                                 The automatic Beneficiaries specified in
Section 4.7.2 and the Beneficiaries designated by the Top Hat Participant shall
become fixed at the time of the Top Hat Participant’s death so that, if a
Beneficiary survives the Top Hat Participant but dies before the receipt of all
payments due such Beneficiary hereunder, such remaining payments shall be
payable to the representative of such Beneficiary’s estate.

 

(c)                                  If the Top Hat Participant designates as a
Beneficiary the person who is the Top Hat Participant’s Spouse on the date of
the designation, either by name or by relationship, or both, the dissolution,
annulment or other legal termination of the marriage between the Top Hat
Participant and such person shall automatically revoke such designation.  (The
foregoing shall not prevent the Top Hat Participant from designating a former
Spouse as a Beneficiary on a form executed by the Top Hat Participant and
received by the Committee after the date of the legal termination of the
marriage between the Top Hat Participant and such former Spouse, and during the
Top Hat Participant’s lifetime.)

 

(d)                                 Any designation of a non-spouse Beneficiary
by name that is accompanied by a description of relationship to the Top Hat
Participant shall be given effect without regard to whether the relationship to
the Participant exists either then or at the Top Hat Participant’s death.

 

(e)                                  Any designation of a Beneficiary only by
statement of relationship to the Top Hat Participant shall be effective only to
designate the person or persons standing in such relationship to the Top Hat
Participant at the Top Hat Participant’s death.

 

A Beneficiary designation is permanently void if it either is executed or is
filed by a Top Hat Participant who, at the time of such execution or filing, is
then a minor under the law of the state of the Top Hat Participant’s legal
residence.  The Committee shall be the sole judge of the content, interpretation
and validity of a purported Beneficiary designation.

 

4.7.5                      Facility of Payment.  In case of the legal disability
(e.g., minority or mental incompetency), of a Top Hat Participant or Beneficiary
entitled to receive any distribution under the Plan, payment shall be made, if
the Committee shall be advised of the existence of such condition:

 

(a)                                  to the duly appointed guardian, conservator
or other legal representative of such Top Hat Participant or Beneficiary, or

 

(b)                                 to a person or institution entrusted with
the care or maintenance of the legally disabled Top Hat Participant or
Beneficiary, provided such person or institution has satisfied the Committee
that the payment will be used for the best interest and assist in the care of
such Top Hat Participant or Beneficiary, and provided further, that no prior
claim for said payment has been made by a duly appointed guardian, conservator
or other legal representative of such Top Hat Participant or Beneficiary.

 

Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of the
Committee therefore.

 

13

--------------------------------------------------------------------------------


 

4.8                                Payment Obligations of Participating
Employers.  Payment of distributions from this Plan shall be made only by the
Employer which last employed the Participant before payments commence, provided,
however, that each other Employer shall reimburse the paying Employer for
benefits accrued by the Participant during the period (if any) that the
Participant was employed by them.

 

4.9                                SERP Participants.  Notwithstanding anything
else in this Section 4 to the contrary, if as of December 31, 2008 an individual
is both a Participant in this Plan and a participant in the Xcel Energy
Supplemental Executive Retirement Plan (SERP), then the Participant’s benefit
under this Plan shall be paid in the time and form of his or her benefit under
the SERP.

 

14

--------------------------------------------------------------------------------


 


SECTION 5


 


UNFUNDED PLAN


 

5.1                                Establishment of Trust. The obligation of the
Employer to make payments under this Plan constitutes only the unsecured (but
legally enforceable) promise of the Employer to make such payments.  A
Participant shall have no lien, prior claim or other security interest in any
property of the Employer.  The Employer is not required to establish or maintain
any fund, trust or account (other than a bookkeeping account or reserve) for the
purpose of funding or paying the benefits promised under this Plan.  If such a
fund is established, the property therein shall remain the sole and exclusive
property of the Employer.

 

5.2                                Funding and Location of Trust.  Any trust
established by the Employer for purposes of paying benefits under this Plan, and
the taxation of any assets held in such trust on behalf of Participants, shall
be subject to the requirements of Code §409A, including (a) the rules pertaining
to offshore funding set forth in Code §409A(b)(1), (b) the transfers of assets
for the benefit of covered employees (as defined in Code §409A(b)(3)(d)(ii))
when an defined benefit plan of the Employer defined benefit pension plan is in
a restricted period, and (c) the restriction of assets in connection with a
change in the Employer’s financial health under Code §409A(b)(2).

 

5.3                                Interrelationship of the Plan and the Trust. 
The provisions of the Plan shall govern the rights of a Participant or
Beneficiary to receive distributions pursuant to the Plan.  The provisions of
the Trust (if any) shall govern the rights of the Employer, the Participants,
and the creditors of the Employer relative to any property of the Employer set
aside therein.  The Employer shall at all times prior to the Plan’s termination
remain liable to carry out its responsibilities under the Plan.

 

5.4                                Distributions From the Trust.  The Employers’
obligations under the Plan may be satisfied with assets of the Trust distributed
pursuant to the terms thereof, and any such distribution shall reduce the
Employers’ obligations under the Plan.

 

5.5                                Spendthrift Provision.  No Participant or
Beneficiary shall have any interest in any account or Trust which can be
transferred nor shall any Participant or Beneficiary have any power to
anticipate, alienate, dispose of, pledge or encumber the same while in the
possession or control of the Employer or the Trustee, nor shall any benefit or
the Trust be subject to attachment, garnishment, execution following judgment or
other legal process while in the possession or control of the Employer or the
Trustee.

 

This section shall not prevent the Employer from exercising, in its discretion,
any of the applicable powers and options granted to it upon the occurrence of a
Participant’s Retirement, as such powers may be conferred upon it by any
applicable provision hereof.

 

15

--------------------------------------------------------------------------------


 


SECTION 6


 


AMENDMENT AND TERMINATION


 

6.1                                Amendment.  The Plan may be amended from time
to time in any respect whatever by the Employer and by the Committee to the
extent consistent with its delegated authority.  Any such amendment may be
retroactive, prospective or both.  No such amendment of the Plan document or
termination of the Plan, however, shall reduce a Participant’s benefit earned as
of the date of such amendment unless the Participant so affected consents in
writing to the amendment or such amendment is deemed necessary by the Employer
to affect the intended purposes of this Plan and/or comply with applicable law.
Any such amendment shall be communicated to the Employers participating in the
Plan.  Each Employer reserves the right to withdraw from participation in the
Plan, but until such withdrawal occurs, they shall be bound by the Plan as
originally established and as amended from time to time.

 

6.2                                Termination.  The Employer reserves the right
to discontinue benefit accruals at any time.  The Employer also reserves the
right cause an acceleration of the time and form of a Plan payment where the
acceleration of such payment is made in accordance with one of the following
provisions:

 

6.2.1                      Dissolution or Bankruptcy.  At the discretion of the
Employer within 12 months of a corporate dissolution taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that Plan benefits are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the Participants’ respective tax year in which the benefits are
actually or constructively received): (i) the first calendar year in which the
Plan termination and liquidation occurs; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which payment is administratively practicable.

 

6.2.2                      Discretionary Termination.  A termination of the Plan
that does not occur proximate to a downturn in the financial health of the
Employer; provided that (a) all other arrangements sponsored by the Employer
that would be aggregated with this arrangement under Treas. Reg.
Section 1.409A-1(c) are also terminated (such aggregation being determined by
assuming that all Participants have a benefit under any such other arrangement);
(b) no payments in liquidation of the Plan, other than payments that would have
been made under this Plan had the termination not occurred, are made from the
Plan within 12 months of the date the Employer has taken all necessary action to
irrevocably terminate and liquidate this Plan (the “Termination Date”) ; (c) all
benefits are fully distributed within 24 months of the Termination Date; and
(d) the Employer does not adopt a new arrangement that would be aggregated under
Treas. Reg. Section 1.409A-1(c) with this Plan (such aggregation being
determined by assuming that all Participants will have a benefit under any new
arrangement) within 3 years following the Termination Date.

 

16

--------------------------------------------------------------------------------

 


SECTION 7


 


DETERMINATIONS — RULES AND REGULATIONS


 

7.1                                Determinations.  The Committee shall make
such determinations as may be required from time to time in the administration
of the Plan. The Committee shall have the sole discretion, authority and
responsibility to interpret and construe this Plan Statement and to determine
all factual and legal questions under the Plan, including but not limited to the
entitlement of any persons to benefits and the amounts of their benefits. Its
discretionary authority shall include all matters arising under the Plan
including, but not limited to, the determination of whether a domestic relations
order is enforceable against the Plan and the interpretation and administration
of a qualified domestic relations order. The Actuary, the Trustee and other
interested parties may act and rely upon all information reported to them
hereunder and need not inquire into the accuracy thereof nor be charged with any
notice to the contrary.

 

7.2                                Rules and Regulations.  Any rule not in
conflict or at variance with the provisions hereof may be adopted by the
Principal Sponsor.

 

7.3                                Method of Executing Instruments.  Information
to be supplied or written notices to be made or consents to be given by the
Principal Sponsor pursuant to any provision of this Plan Statement may be signed
in the name of the Principal Sponsor by any officer who has been authorized to
make such certification or to give such notices or consents.

 

7.4                                Claims and Review Procedure.  Until modified
by the Committee, the claims and review procedure set forth in this
Section shall be the mandatory claims and review procedure for the resolution of
disputes and disposition of claims filed under the Plan. An application for
benefits shall be considered as a claim for the purposes of this Section.

 

7.4.1                      Initial Claim.  An individual may, subject to any
applicable deadline, file with the Committee a written claim for benefits under
the Plan in a form and manner prescribed by the Committee.

 

(a)                                 If the claim is denied in whole or in part,
the Committee shall notify the claimant of the adverse benefit determination
within ninety (90) days after receipt of the claim.

 

(b)                                The ninety (90) day period for making the
claim determination may be extended for ninety (90) days if the Committee
determines that special circumstances require an extension of time for
determination of the claim, provided that the Committee notifies the claimant,
prior to the expiration of the initial ninety (90) day period, of the special
circumstances requiring an extension and the date by which a claim determination
is expected to be made.

 

7.4.2                      Notice of Initial Adverse Determination.  A notice of
an adverse determination shall set forth in a manner calculated to be understood
by the claimant:

 

(a)                                 the specific reasons for the adverse
determination;

 

17

--------------------------------------------------------------------------------


 

(b)                                references to the specific provisions of the
Plan Statement (or other applicable Plan document) on which the adverse
determination is based;

 

(c)                                 a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary; and

 

(d)                                a description of the claims review procedure,
including the time limits applicable to such procedure, and a statement of the
claimant’s right to bring a civil action under ERISA section 502(a) following an
adverse determination on review.

 

7.4.3                      Request for Review. Within sixty (60) days after
receipt of an initial adverse benefit determination notice, the claimant may
file with the Committee a written request for a review of the adverse
determination and may, in connection therewith submit written comments,
documents, records and other information relating to the claim benefits. Any
request for review of the initial adverse determination not filed within sixty
(60) days after receipt of the initial adverse determination notice shall be
untimely.

 

7.4.4                      Claim on Review. If the claim, upon review, is denied
in whole or in part, the Committee shall notify the claimant of the adverse
benefit determination within sixty (60) days after receipt of such a request for
review.

 

(a)                                 The sixty (60) day period for deciding the
claim on review may be extended for sixty (60) days if the Committee determines
that special circumstances require an extension of time for determination of the
claim, provided that the Committee notifies the claimant, prior to the
expiration of the initial sixty (60) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.

 

(b)                                In the event that the time period is extended
due to a claimant’s failure to submit information necessary to decide a claim on
review, the claimant shall have sixty (60) days within which to provide the
necessary information and the period for making the claim determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information or, if earlier, the expiration of sixty (60)
days.

 

(c)                                 The Committee’s review of a denied claim
shall take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

7.4.5                      Notice of Adverse Determination for Claim on Review.
A notice of an adverse determination for a claim on review shall set forth in a
manner calculated to be understood by the claimant:

 

(a)                                 the specific reasons for the denial;

 

18

--------------------------------------------------------------------------------


 

(b)                                references to the specific provisions of the
Plan Statement (or other applicable Plan document) on which the adverse
determination is based;

 

(c)                                 a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits;

 

(d)                                a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain information
about such procedures; and

 

(e)                                 a statement of the claimant’s right to bring
an action under ERISA section 502(a).

 

7.5                                Rules and Regulations.

 

7.5.1                      Adoption of Rules. Any rule not in conflict or at
variance with the provisions hereof may be adopted by the Committee.

 

7.5.2                      Specific Rules.

 

(a)                                 No inquiry or question shall be deemed to be
a claim or a request for a review of a denied claim unless made in accordance
with the established claim procedures. The Committee may require that any claim
for benefits and any request for a review of a denied claim be filed on forms to
be furnished by the Committee upon request.

 

(b)                                All decisions on claims and on requests for a
review of denied claims shall be made by the Committee unless delegated as
provided for in the Plan, in which case references in this Section 7 to the
Committee shall be treated as references to the Committee’s delegate.

 

(c)                                 Claimants may be represented by a lawyer or
other representative at their own expense, but the Committee reserves the right
to require the claimant to furnish written authorization and establish
reasonable procedures for determining whether an individual has been authorized
to act on behalf of a claimant. A claimant’s representative shall be entitled to
copies of all notices given to the claimant.

 

(d)                                The decision of the Committee on a claim and
on a request for a review of a denied claim may be provided to the claimant in
electronic form instead of in writing at the discretion of the Committee.

 

(e)                                 In connection with the review of a denied
claim, the claimant or the claimant’s representative shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.

 

(f)                                   The time period within which a benefit
determination will be made shall begin to run at the time a claim or request for
review is filed in accordance with the

 

19

--------------------------------------------------------------------------------


 

claims procedures, without regard to whether all the information necessary to
make a benefit determination accompanies the filing.

 

(g)                                The claims and review procedures shall be
administered with appropriate safeguards so that benefit claim determinations
are made in accordance with governing plan documents and, where appropriate, the
plan provisions have been applied consistently with respect to similarly
situated claimants.

 

(h)                                For the purpose of this Section, a document,
record, or other information shall be considered “relevant” if such document,
record, or other information: (i) was relied upon in making the benefit
determination; (ii) was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination; (iii) demonstrates compliance with the administration processes
and safeguards designed to ensure that the benefit claim determination was made
in accordance with governing plan documents and that, where appropriate, the
Plan provisions have been applied consistently with respect to similarly
situated claimants; and (iv) constitutes a statement of policy or guidance with
respect to the Plan concerning the denied treatment option or benefit for the
claimant’s diagnosis, without regard to whether such advice or statement was
relied upon in making the benefit determination.

 

(i)                                    The Committee may, in its discretion,
rely on any applicable statute of limitation or deadline as a basis for denial
of any claim.

 

7.6                                Deadline to File Claim. To be considered
timely under the Plan’s claim and review procedure, a claim must be filed with
the Committee within one (1) year after the claimant knew or reasonably should
have known of the principal facts upon which the claim is based.

 

7.7                                Exhaustion of Administrative Remedies. The
exhaustion of the claim and review procedure is mandatory for resolving every
claim and dispute arising under the Plan. As to such claims and disputes:

 

(a)                                 no claimant shall be permitted to commence
any legal action to recover Plan benefits or to enforce or clarify rights under
the Plan under section 502 or section 510 of ERISA or under any other provision
of law, whether or not statutory, until the claim and review procedure set forth
herein have been exhausted in their entirety; and

 

(b)                                in any such legal action all explicit and all
implicit determinations by the Committee (including, but not limited to,
determinations as to whether the claim, or a request for a review of a denied
claim, was timely filed) shall be afforded the maximum deference permitted by
law.

 

7.8                                Deadline to File Legal Action. No legal
action to recover Plan benefits or to enforce or clarify rights under the Plan
under section 502 or section 510 of ERISA or under any other provision of law,
whether or not statutory, may be brought by any claimant on any matter
pertaining to the Plan unless the legal action is commenced in the proper forum
before the earlier of:

 

(a)                                 thirty (30) months after the claimant knew
or reasonably should have known of the principal facts on which the claim is
based, or

 

20

--------------------------------------------------------------------------------


 

(b)                                six (6) months after the claimant has
exhausted the claim and review procedure.

 

7.9                                Knowledge of Fact by Participant Imputed to
Beneficiary. Knowledge of all facts that a Participant knew or reasonably should
have known shall be imputed to every claimant who is or claims to be a
Beneficiary of the Participant or otherwise claims to derive an entitlement by
reference to the Participant for the purpose of applying the previously
specified periods.

 

7.10                          Information Furnished by Participants.  Neither
the Principal Sponsor, and Employer nor the Committee shall not be liable or
responsible for any error in the computation of the benefit of a Participant
resulting from any misstatement of fact made by the Participant, directly or
indirectly, to the Principal Sponsor, and used by it in determining the
Participant’s benefit.  The Principal Sponsor shall not be obligated or required
to increase the benefit of such Participant, which, on discovery of the
misstatement, is found to be understated as a result of such misstatement of the
Participant.  However, the benefit of any Participant, which is overstated by
reason of any such misstatement, shall be reduced to the amount appropriate in
view of the truth.

 

7.11                          Overpayments.  If a payment or series of payments
made from this Plan is found to be greater than the benefit to which a
Participant or Beneficiary is entitled due to factual errors, mathematical
errors or otherwise, the Committee may, in its discretion, and in addition to or
in lieu of any other legal remedies it may have suspend or reduce future
benefits to such Participant or Beneficiary as it deems appropriate to correct
the overpayment.

 

21

--------------------------------------------------------------------------------


 


SECTION 8


 


PLAN ADMINISTRATION


 

8.1                                Principal Sponsor.

 

8.1.1                      Officers.  Except as hereinafter provided, functions
generally assigned to the Principal Sponsor shall be discharged by its officers
or delegated and allocated as provided herein.

 

8.1.2                      Chief Executive Officer.  The Chief Executive Officer
of the Principal Sponsor may delegate or re-delegate and allocate and reallocate
to a Committee such functions assigned to the Principal Sponsor as may from time
to time be deemed advisable.

 

8.2                                Committee.

 

8.2.1                      Appointment and Removal.  The Committee shall consist
of three or more members as may be determined and appointed from time to time by
the Chief Executive Officer or the President of the Principal Sponsor and they
shall serve at the pleasure of such Chief Executive Officer or President of the
Principal Sponsor.

 

8.2.2                      Automatic Removal.  If any individual who is a member
of the Committee is a director, officer or employee when appointed as a member
of the Committee, then such individual shall be automatically removed as a
member of the Committee at the earliest time such individual ceases to be a
director, officer or employee.  This removal shall occur automatically and
without any requirement for action by the Chief Executive Officer or President
of the Principal Sponsor or any notice to the individual so removed.

 

8.2.3                      Authority.  The Committee may elect such officers as
the Committee may decide upon.  The Committee shall:

 

(a)                                 establish rules for the functioning of the
Committee, including the times and places for holding meetings, the notices to
be given in respect of such meetings and the number of members who shall
constitute a quorum for the transaction of business,

 

(b)                                organize and delegate to such of its members
as it shall select authority to execute or authenticate rules, advisory opinions
or instructions, and other instruments adopted or authorized by the Committee;
adopt such bylaws or regulations as it deems desirable for the conduct of its
affairs; appoint a secretary, who need not be a member of the Committee, to keep
its records and otherwise assist the Committee in the performance of its duties;
keep a record of all its proceedings and acts and keep all books of account,
records and other data as may be necessary for the proper administration of the
Plan; notify the Employer and the Trustee of any action taken by the Committee
and, when required, notify any other interested person or persons,

 

(c)                                 determine from the records of the Employer
the compensation, service records, status and other facts regarding Participants
and other employees,

 

22

--------------------------------------------------------------------------------


 

(d)                                cause to be compiled at least annually, from
the records of the Committee and the reports and accountings of any Trustee, a
report or accounting of the status of the Plan and the benefits of the
Participants, and make it available to each Participant who shall have the right
to examine that part of such report or accounting (or a true and correct copy of
such part) which sets forth the Participant’s benefits and ratable interest in
the Plan,

 

(e)                                 prescribe forms to be used for applications
for participation, benefits, notifications, etc., as may be required in the
administration of the Plan,

 

(f)                                   set up such rules as are deemed necessary
to carry out the terms of this Plan Statement,

 

(g)                                resolve all questions of administration of
the Plan not specifically referred to in this Section,

 

(h)                                delegate or re-delegate to one or more
persons, jointly or severally, and whether or not such persons are members of
the Committee or employees of the Employer, such functions assigned to the
Committee hereunder as it may from time to time deem advisable and in the event
of any such delegation, references to the Committee shall be treated as
references to the Committee, and

 

(i)                                    perform all other acts reasonably
necessary for administering the Plan and carrying out the provisions of this
Plan Statement and performing the duties imposed on it.

 

8.2.4                      Majority Decisions.  If there shall at any time be
three (3) or more members of the Committee serving hereunder who are qualified
to perform a particular act, the same may be performed, in writing or in a
meeting, on behalf of all, by a majority of those qualified, with or without the
concurrence of the minority.  No person who failed to join or concur in such act
shall be held liable for the consequences thereof, except to the extent that
liability is imposed under ERISA.

 

8.3                                Limitation on Authority.

 

8.3.1                      Generally.  No action taken by any person, if
authority to take such action has been delegated or re-delegated to it, shall be
the responsibility of any other person except as may be required by the
provisions of ERISA.  Except to the extent imposed by ERISA, no person shall
have the duty to question whether any other fiduciary is fulfilling all of the
responsibility imposed upon such other person by the Plan Statement or by ERISA.

 

8.3.2                      Trustee.  If any trust is established, the
responsibilities and obligations of the Trustee shall be strictly limited to
those set forth in the agreement of trust.   The Trustee shall have no authority
or duty to determine or enforce payment of any Employer contribution under the
Plan or to determine the existence, nature or extent of any individual’s rights
in the Fund or under the Plan or question any determination made by the
Principal Sponsor or the Committee regarding the same.  Nor shall the Trustee be
responsible in any way for the manner in which the Principal Sponsor, the
Employer or the Committee carries out its responsibilities under this Plan
Statement or, more generally, under the Plan.  The Trustee shall give the
Principal Sponsor notice of (and tender to the Principal Sponsor)

 

23

--------------------------------------------------------------------------------


 

the prosecution or defense of any litigation involving the Plan, the Fund or
other person acting with respect to the Plan.

 

8.4                                Conflict of Interest.  If any officer or
employee of the Employer, any member of the Board of Directors of the Employer,
any member of the Committee or any Trustee to whom authority has been delegated
or re-delegated hereunder shall also be a Participant (or Participant’s Spouse),
the individual shall have no authority as such officer, employee, member or
Trustee with respect to any matter specially affecting his or her individual
interest hereunder (as distinguished from the interests of all Participants and
Beneficiaries or a broad class of Participants and Beneficiaries), all such
authority being reserved exclusively to the other officers, employees, members
or Trustees as the case may be, to the exclusion of such Participant or such
Beneficiary, and such Participant or Beneficiary shall act only in his or her
individual capacity in connection with any such matter.

 

8.5                                Dual Capacity.  Individuals, firms,
corporations or partnerships identified herein or delegated or allocated
authority or responsibility hereunder may serve in more than one fiduciary
capacity.

 

8.6                                Administrator.  The Principal Sponsor shall
be the administrator for purposes of section 3(16)(A) of ERISA.

 

8.7                                Service of Process.  In the absence of any
designation to the contrary by the Principal Sponsor, the Secretary of the
Principal Sponsor is designated as the appropriate and exclusive agent for the
receipt of service of process directed to the Plan in any legal proceeding,
including arbitration, involving the Plan.

 

8.8                                Administrative Expenses.  The reasonable
expenses of administering the Plan shall be payable out of the Trust Fund, if
any, except to the extent that the Employer, in its discretion, directly pays
the expenses.

 

24

--------------------------------------------------------------------------------


 


SECTION 9


 


DISCLAIMERS


 

9.1                                Term of Employment.  Neither the terms of
this Plan Statement nor the benefits hereunder nor the continuance thereof shall
be a term of the employment of any employee.  The Employer shall not be obliged
to continue the Plan.  The terms of this Plan Statement shall not give any
employee the right to be retained in the employment of the Employer.

 

9.2                                Source of Payment.  Neither the Employer nor
any of its officers nor any member of its Committee or the Board of Directors in
any way secure or guarantee the payment of any benefit or amount which may
become due and payable hereunder to any Participant or to any Beneficiary or to
any creditor of a Participant or a Beneficiary.  Each Participant or other
person entitled at any time to payments hereunder shall look solely to the
assets of the Employer for such payments.  In each case where benefits shall
have been distributed to a former Participant and which purports to cover in
full the benefit hereunder, such former Participant shall have no further right
or interest in the other assets of the Employer.  Neither the Employer nor any
of its officers nor any member of its Board of Directors shall be under any
liability or responsibility for failure to affect any of the objectives or
purposes of the Plan by reason of the insolvency of the Employer.

 

9.3                                Delegation.  The Employer, and its officers
and the members of its Board of Directors and Committee shall not be liable for
an act or omission of another person with regard to a responsibility that has
been allocated to or delegated to such other person pursuant to the terms of
this Plan Statement or pursuant to procedures set forth in this Plan Statement.

 

                                    , 200 

 

 

Xcel Energy Inc.

 

 

 

By

 

 

 

 

 

Its

 

 

25

--------------------------------------------------------------------------------


 


ADDENDUM A


 


SECTION 415 EXCESS BENEFIT PLAN BENEFIT


 

SECTION 1

 

INTRODUCTION

 

The benefit of a Participant whose benefit under this Plan is solely
attributable to the limitations of Code section 415 shall be determined as
follows:

 

A.1.1                   Section 415 Excess Benefit of Participants Whose
Qualified Pension Plan Benefit is Determined under the Traditional Formula.  The
Section 415 Excess Benefit of a Participant whose Qualified Pension Plan Benefit
is determined under the traditional benefit formula of a Qualified Pension Plan
shall, at such Participant’s Separation from Service, be equal to (a) -
(b) multiplied by (c) as follows:

 

(a)                                 the Participant’s Qualified Pension Plan
Benefit determined without regard to the limitation imposed by Code section 415
(but applying the limitation imposed by Code section 401(a)(17)),

 

minus

 

(b)                                the Participant’s actual Qualified Pension
Plan Benefit,

 

multiplied by

 

(c)                                 a percentage equal to that percentage which
the Participant is vested in his or her benefit under a Qualified Pension Plan
at the time of his or her Separation from Service.

 

A.1.2                   Section 415 Excess Benefit of Participants Whose
Qualified Pension Plan Benefit is Determined under the Account Balance or PEP
Formulas.  A Participant whose Qualified Pension Plan benefit is determined by
reference to the account balance or PDP formula shall, effective for Plan Years
beginning on and after January 1, 2003, earn a benefit under this Plan
determined as of the date such Participant’s benefit is to be paid, equal to
(a) — (b) multiplied by (c), as follows:

 

(d)                                The Actuarial Equivalent single life annuity
determined by reference to the Participant’s account or PDP balance under the
Qualified Plan as of the date the Participant’s benefit under this Plan is to be
paid calculated without regard to the limitations imposed by Code section 415
(but applying the limitation imposed by Code section 401(a)(17)),

 

26

--------------------------------------------------------------------------------


 

minus

 

(e)                                 The Actuarial Equivalent single life annuity
determined by reference to the Participant’s actual account or PDP balance under
the Qualified Plan as of the date the Participant’s benefit under this Plan is
to be paid after applying the limitations imposed by Code section 415 (and
applying the limitation imposed by Code section 401(a)(17)),

 

multiplied by

 

(f)                                   A percentage equal to that percentage
which the Participant is vested in his or her benefit under a Qualified Pension
Plan at the time of his or her Separation from Service.

 

27

--------------------------------------------------------------------------------
